                                              Case 3:20-cv-02598-SI Document 54 Filed 03/01/21 Page 1 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         MARCUS JOHNSON, et al.,
                                   4                                                    Case No. 20-cv-02598-SI (SI)
                                                       Plaintiffs,
                                   5
                                                 v.                                     PRETRIAL PREPARATION ORDER
                                   6                                                    (CIVIL)
                                         SOUTHWEST AIRLINES CO., et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   ADR: The parties will notify the Court of their Private Mediator and the date of Mediation
                                       by 3/5/2021.
                                  12
Northern District of California
 United States District Court




                                       FURTHER CASE MANAGEMENT: 7/30/2021 at 3:00 PM.
                                  13   Counsel must file a joint case management statement seven days in advance of the
                                       conference.
                                  14

                                  15   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.

                                  16   NON-EXPERT DISCOVERY CUTOFF is: 1/31/2022.

                                  17   DESIGNATION OF EXPERTS: 2/4/2022; REBUTTAL: 2/15/2022;
                                            Parties SHALL conform to Rule 26(a)(2).
                                  18

                                  19   EXPERT DISCOVERY CUTOFF is: 3/31/2022.

                                  20   DISPOSITIVE MOTIONS SHALL be filed by; 4/15/2022;
                                            Opp. Due: 4/29/2022; Reply Due: 5/6/2022;
                                  21        and set for hearing no later than 5/20/2022 at 10:00 AM.
                                  22

                                  23   PRETRIAL Paperwork due by: 6/14/2022.
                                       PRETRIAL CONFERENCE DATE: 6/28/22 at 3:30 PM.
                                  24
                                       Jury TRIAL DATE: 7/11/2022 at 8:30 AM.
                                  25          Courtroom 1, 17th floor.
                                  26
                                       TRIAL LENGTH is estimated to be 7 days.
                                  27

                                  28
                                                 Case 3:20-cv-02598-SI Document 54 Filed 03/01/21 Page 2 of 2




                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                   1

                                   2
                                       The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                   3   of the case, including settlement. Parties SHALL conform to the attached instructions.
                                       Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                   4   action.
                                   5          IT IS SO ORDERED.
                                   6

                                   7   Dated: February 26, 2021
                                   8                                                    ____________________________________
                                                                                        SUSAN ILLSTON
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
